



COURT OF APPEAL FOR ONTARIO

CITATION: Marshall v. Marshall, 2018 ONCA 25

DATE: 20180112

DOCKET: C63598

Feldman, Pepall and Huscroft JJ.A.

BETWEEN

Frederick Robert Alan Marshall

Respondent

(Appellant in Appeal)

and

Kathleen Margaret Marshall

Applicant

(Respondent in Appeal)

Frederick Leitch, Q.C., for the appellant

Michelle Kropp, for the respondent

Heard and released orally: January 8, 2018

On appeal from the judgment of Justice Jonathon C. George
    of the Superior Court of Justice, dated January 18, 2017.

REASONS FOR DECISION

[1]

The appellant husband appeals from the decision of the trial judge with
    respect to the ownership of two Mexican condominiums which were purchased with
    funds contributed by both spouses.

[2]

The trial judge rejected the appellant husbands claim that he held
    title to the condominiums (through ownership of shares in a company) on
    resulting trust for the wife in respect of half their value. The resulting
    trust was claimed by the appellant husband because the value of the Mexican
    properties had apparently declined since the date of separation, so that it
    would be of financial benefit to him in the equalization calculation to have half
    the value at the date of separation attributable to the respondent wife. Although
    she contributed funds to purchase the properties, the wife rejected the claim
    that she held half on resulting trust.

[3]

In this case much evidence was led regarding the purchase of the Mexican
    properties, and the decisions regarding the rental and sale of the properties.
    The trial judge considered all the evidence, and effectively found, based on
    all the evidence, that the presumption of resulting trust had been rebutted. We
    see no basis to interfere with that decision.

[4]

The appeal is therefore dismissed, with costs of the appeal to the
    respondent, fixed at $11,500, inclusive of disbursements and HST.

K.
    Feldman J.A.

S.E.
    Pepall J.A.

Grant
    Huscroft J.A.


